Citation Nr: 1631252	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for actinic keratosis of the right temple, claimed as skin carcinoma, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a June 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the record. 

The issue of entitlement to service connection for actinic keratosis of the right temple, claimed as skin carcinoma, to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral sensorineural hearing loss and  tinnitus.  

2.  The service treatment records are negative for treatment or complaints regarding bilateral hearing loss or tinnitus; however, the Veteran has provided credible testimony that he often worked on the flight line which exposed him to aircraft engine noise, which is confirmed by his personnel records.

3.  A private opinion relating the Veteran's bilateral hearing loss to acoustic trauma in service is more persuasive than a VA opinion which found that hearing loss was not due to service.  

4.  The June 2010 VA opinion states that the Veteran's tinnitus is a symptom of his hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran was afforded a VA examination for hearing loss and tinnitus in June 2010.  The results demonstrated mild to severe bilateral sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.  There was also a diagnosis of tinnitus.  Thus, the first criterion for both claims has been met.  6/10/10 VBMS VA Examination, p. 1, 2-3.  

The Veteran's service treatment records are negative for complaints or treatment for hearing loss or tinnitus.  His hearing was normal at the February 1970 discharge examination.  However, the Veteran testified that his duties as a munitions specialist included delivery and removal of munitions to and from the flight line.   He estimated that he spent approximately 60 percent of his time on the flight line, and that he was never issued or used hearing protection.  The Veteran is of course competent to describe his experiences in service, and his testimony is credible.  In fact, it is verified by a June 8, 1968 performance appraisal in which his duties were said to include "....loads and delivers various munitions to flight line.  Inspects, packs, and delivers assorted munitions components to flight line."  5/29/13 VBMS Military Personnel Record, p. 49.  Therefore, the Board concedes that the Veteran sustained acoustic trauma in service, and the second criterion for both disabilities is met.  

In order to establish service connection, it is not enough to show that the Veteran currently has a disability and that he was injured during active service.  There must also be competent evidence of a relationship between these two events.  

The Veteran's claims contain evidence both for and against the existence of a relationship between the Veteran's current hearing loss and tinnitus, and the acoustic traumas to which the Veteran was exposed during service.  

The June 2010 VA examiner noted the Veteran's contention that he was exposed to excessive noise in service due to his placement in ammunitions, storage, and handling.  He opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to active service.  The rationale was that the Veteran had normal hearing loss at discharge without a significant threshold shift from the entrance examination.  6/10/10 VBMS VA Examination, p. 3.  

In contrast, the Veteran also underwent a March 2012 examination by a private doctor.  This doctor noted that that the Veteran worked on the flight line continuously with exposure to jet noise.  His audiometry testing revealed bilateral severe high-frequency sensorineural hearing loss in a noise-induced pattern.  The Veteran also had high-pitched, continuous nonpulsatile tinnitus.  The examiner stated that while some of the Veteran's hearing loss might be due to aging, it was also a pattern consistent with prior noise exposure.  Given his history of working on the flight line, there was a better than 50 percent chance that this was service related.  

The Board finds that the March 2012 opinion by the private examiner is the more probative, and that the final criterion for service connection for bilateral hearing loss has been met.  The June 2010 VA examiner based the opinion entirely on the fact that hearing loss was not present at discharge.  However, the Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In contrast, the March 2012 opinion notes the Veteran's noise exposure in service, and then specifically states that while aging may be a factor, the Veteran's hearing loss pattern is consistent with prior noise exposure.  3/29/12 VBMS Medical Records - Private, p. 2.  Given the inadequacies of the June 2010 opinion and the thoroughness of the March 2012 opinion, the latter is the more probative, and service connection for hearing loss is established.  

Turning to tinnitus, the June 2010 examiner opined that it was not due to service, and the March 2012 examiner failed to provide an opinion.  However, the June 2010 examiner did state that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  Given that service connection for hearing loss is established, service connection for tinnitus is also appropriate.  See 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that has developed skin disabilities due to herbicide exposure in service.  The medical records include recent diagnoses of actinic keratoses and basal cell carcinoma.  His personnel records confirm service in Vietnam.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be the result of that exposure.  This includes chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and certain soft tissue sarcomas.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran underwent a VA examination of his skin disabilities in June 2010.  The examiner opined that neither the Veteran's actinic keratoses nor basal carcinoma were caused by or a result of Agent Orange exposure while in Vietnam.  The rationale was that the Veteran did not have a significant exposure to Agent Orange.  Furthermore, he added that the primary etiology of these types of skin damage was the sun, and the Veteran had a long history of outdoor activity following discharge from service.  6/26/10 VBMS VA Examination, p. 3.  

The Board finds that the June 2010 opinion is inadequate for the following reasons.  First, the examiner based his rationale on a finding that the Veteran's Agent Orange exposure was not "significant."  The Board observes that under the presumptive regulations, there are no provisions for degree of exposure.  A Veteran is either presumed to have been exposed to herbicides or not.  In this case, he is presumed to have been exposed.  Any opinion that dismisses this exposure as not significant enough to cause the disability in question misapplies the nature of the presumption.  

Second, the opinion fails to address whether or not the Veteran's claimed disabilities were incurred in or due to service on a direct basis.  See Combee.  In this regard, the Veteran testified that lesions would form on his face but then clear up while he was still in active service.  He is competent to describe his visible symptoms, and the Board finds him to be credible.  The Veteran should be afforded a new VA examination in order to obtain an additional opinion that addresses these factors as well as his contentions.  

Finally, the Veteran testified at the Jun 2016 hearing that he would soon be having additional surgery to remove various skin growths.  These records have not been obtained, and an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving the necessary permission from the Veteran, obtain the private treatment records for his recent skin surgery described at the June 2016 hearing.  The Veteran should be notified that alternatively, he may obtain and submit these records on his own, and that ultimately it is his responsibility to ensure they are received by VA if he wishes them to be part of the evidentiary record. 

2.  Schedule the Veteran for a VA examination of his claimed skin disabilities.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must show that it has been reviewed.  At the conclusion of the examination and file review, provide the following opinions:

Is it as likely as not that the Veteran's actinic keratoses, basal carcinoma, or any other currently diagnosed skin disability was incurred in or the result of active service?  This should be addressed both on the basis of exposure to herbicides and on the basis of direct incurrence due to other incidents and circumstances of service. 

The reasons for all opinions should be provided.  Herbicide exposure must be presumed.  The Veteran's contentions that he experienced lesions on his face during service must be addressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


